UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC ("Pearson" or the "Company") Director declaration In accordance with LR 9.6.14, Pearson hereby announces that Robin Freestone, Chief Financial Officer of the Company, is to be appointed as a non-executive director of Moneysupermarket.com Group PLC with effect from 1 August 2015. As previously announced on 27 February 2015, Mr Freestone will step down from the Pearson board and as Chief Financial Officer on 1 August 2015 and will be replaced by Coram Williams on that date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 27 July 2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
